 328 NLRB No. 1321NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.James M. Ward, an individual d/b/a Mid-South Con-struction and Tri-State Building and Construc-tion Trades Council, National Building andConstruction Trades Department, AFLŒCIO.Case 9ŒCAŒ36510Œ1July 8, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENUpon a charge filed by the Union on January 19, 1999,the General Counsel of the National Labor RelationsBoard issued a complaint on March 26, 1999, against
James M. Ward, an individual d/b/a Mid-South Con-struction, the Respondent, alleging that it has violatedSection 8(a)(1) and (3) of the National Labor Relations
Act.  Although properly served copies of the charge and
complaint, the Respondent failed to file an answer.On June 8, 1999, the General Counsel filed a Motionfor Summary Judgment with the Board.  On June 9,1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
no response.  The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good causeis shown.  In addition, the complaint affirmatively notesthat unless an answer is filed within 14 days of service,
all the allegations in the complaint will be considered
admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated May 13, 1999, notified the Respondent that
unless an answer were received by May 21, 1999, a Mo-tion for Summary Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.1                                                       1 In the complaint, the General Counsel seeks an order requiring theRespondent to preserve and, on request, provide at the office designatedby the Board or its agents, copies of specified records necessary toanalyze the amount of backpay due under the terms of the Board™sOrder, including electronic copies, if such records are stored in elec-tronic form.We find that electronic copies of the relevant records, where such al-ready exist, are encompassed within the Board™s traditional remediallanguage.  See generally Fed.R.Civ.P. 34 (definition of ﬁdocumentﬂincludes data compilations).  See also Bills v. Kennecott Corp., 108On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent has been ownedby James M. Ward, a sole proprietorship, doing businessas Mid-South Construction, with an office and place ofbusiness in Jemison, Alabama, and has been engaged asa building contractor in the construction business.  Dur-ing the 12 months preceding issuance of the complaint,the Respondent, in conducting its business operations
described above, derived gross revenues in excess of
$50,000 for services performed outside the State of Ala-bama.  We find that the Respondent is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act and that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe Respondent, by its superintendent and agent Rich-ard Hatley, at the CVS Pharmacy jobsite in Ashland,Kentucky: (1) on about July 22, 1998, told applicants foremployment that the Respondent would not hire anyone
who was a member of a labor organization; and (2) on
about August 5, 1998, interrogated employee-applicants
concerning their membership in a labor organization.  In
addition, on about August 6, 1998, the Respondent failed
and refused to consider for employment or hire Joe
Brumfield and Andrew Land.Further, on about August 6, 1998, the Respondent ter-minated the employment of the following employees:Donald HuffSteve MontoneyMichael JesseeCharles E. DolenCharles E. Dolen Jr.Roger DamronGreg DamronTimothy D. KirkStephen R. ConleyLester MurrayJohn F. Moore                                                                                        F.R.D. 459 (D.Utah 1985) (requesting party need not accept only datathat exists in traditional forms, but may discover the same informationwhen stored in electronic form in a computer); National Union ElectricCorp. v. Matsushita Electric Industrial Co., 494 F. Supp. 1257 (E.D.Pa. 1980) (same).  Moreover, the Respondent has not established that itwould be prejudiced in any way by a requirement that it produce elec-tronic copies of these documents.  Accordingly, and to clarify anyambiguity with respect to this matter, we have provided in the Order for
the production of electronic copies of the specified backpay records ifthey are stored in electronic form.With respect to the General Counsel™s proposed requirement that theRespondent submit copies of the necessary backpay records at theoffice designated by the Board or its agents, however, we find that thisproceeding does not satisfactorily present the question of whether a
respondent should be ordered to provide copies of its records in thismanner.  We accordingly decline to order the Respondent to do so inconnection with this case. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2The Respondent engaged in the conduct describedabove because the named job applicants and employeesof the Respondent formed, joined, or assisted the Union
and engaged in concerted activities, and to discourage
employees from engaging in these activities.CONCLUSION OF LAWBy the statements and interrogations described above,the Respondent has interfered with, restrained, and co-erced employees in the exercise of their rights guaranteedin Section 7 of the Act, in violation of Section 8(a)(1) of
the Act.  In addition, by its refusal to consider for em-ployment or to hire applicants Brumfield and Land, andby the discharges of its employees named above, the Re-spondent has discriminated in regard to the hire or tenureor terms and conditions of employment of its employees,
thereby discouraging membership in a labor organiza-tion, in violation of Section 8(a)(3) and (1) of the Act.The Respondent has thereby engaged in unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, havingfound that the Respondent has violated Section 8(a)(3)and (1) of the Act by refusing to consider for employ-ment or to hire Joe Brumfield and Andrew Land, weshall order the Respondent to offer them immediate em-ployment that they would have had, but for the unlawfuldiscrimination against them, and to make them whole for
any loss of earnings and other benefits suffered as a re-sult of the discrimination against them.Further, having found that the Respondent has violatedSection 8(a)(3) and (1) by discharging employees DonaldHuff, Michael Jessee, Charles E. Dolen Jr., Greg Dam-ron, Stephen R. Conley, John F. Moore, Steve Montoney,Charles E. Dolen, Roger Damron, Timothy D. Kirk, andLester Murray, we shall order the Respondent to offerthem full reinstatement to their former positions or, ifthose positions no longer exist, to substantially equiva-lent positions, without prejudice to their seniority or anyother rights and privileges previously enjoyed.  In addi-tion, we shall order the Respondent to make these em-ployees whole for any loss of earnings and other benefitssuffered as a result of the discrimination against them.
Backpay shall be computed in accordance with F. W.Woolworth Co., 90 NLRB 289 (1950), with interest asprescribed in New Horizons for the Retarded, 283 NLRB1173 (1987).  We also shall order the Respondent to re-move from its files any references to the unlawful refus-als to consider for employment or to hire Brumfield andLand, and to the unlawful discharges of the above-namedemployees, and to notify the discriminatees in writingthat this has been done.ORDERThe National Labor Relations Board orders that theRespondent, James M. Ward, an individual d/b/a Mid-South Construction, Jemison, Alabama, its officers,agents, successors, and assigns, shall1. Cease and desist from(a) Telling applicants for employment that it would nothire anyone who was a member of a labor organization.(b) Interrogating employee-applicants concerning theirmembership in a labor organization.(c) Refusing to consider applicants for employmentand/or to hire them because they join, support, or assistTri-State Building and Construction Trades Council,
National Building and Construction Trades Department,
AFLŒCIO, or any other labor organization, or engage in
concerted activities, or to discourage employees from
engaging in concerted activities.(d) Discharging or otherwise discriminating againstemployees because they join, support, or assist the Un-ion, or any other labor organization, or engage in con-certed activities, or to discourage employees from en-gaging in concerted activities.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerJoe Brumfield and Andrew Land immediate employmentin the same positions that they would have had, but forits unlawful discrimination against them or, if those jobs
no longer exist, to substantially equivalent positions.(b) Within 14 days from the date of this Order, offerthe employees listed below full reinstatement to theirformer jobs or, if those positions no longer exist, to sub-stantially equivalent positions, without prejudice to theirseniority or other rights and privileges previously en-joyed.Donald HuffSteve MontoneyMichael JesseeCharles E. DolenCharles E. Dolen Jr.Roger DamronGreg DamronTimothy D. KirkStephen R. ConleyLester MurrayJohn F. Moore (c) Make the aforementioned discharged employeesand applicants Brumfield and Land whole for any loss ofearnings and other benefits suffered as a result of theirunlawful discharges and the unlawful refusals to consider
for employment and/or to hire in the manner set forth inthe remedy section of this decision.(d) Within 14 days from the date of this Order, removefrom its files any references to the unlawful discharges of MID-SOUTH CONSTRUCTION3the employees named above and to the unlawful refusalsto consider for employment or to hire, and within 3 days
thereafter, notify the discriminatees in writing that thishas been done and that the unlawful conduct will not beused against them in any way.(e) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records, including an electronic copy of such rec-ords if stored in electronic form, necessary to analyzethe amount of backpay due under the terms of this Order.(f) Within 14 days after service by the Region, post atits facility in Jemison, Alabama, copies of the attachednotice marked ﬁAppendix.ﬂ2  Copies of the notice, onforms provided by the Regional Director for Region 9,after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced, or covered by any other material.  In the eventthat, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employedby the Respondent at any time since July 22, 1998.(g) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C. July 8, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARD                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT tell applicants for employment that wewould not hire anyone who was a member of a labororganization.WE WILL NOT interrogate employee-applicants con-cerning their membership in a labor organization.WE WILL NOT  refuse to consider applicants for em-ployment and/or to hire them because they join, support,or assist Tri-State Building and Construction TradesCouncil, National Building and Construction Trades De-partment, AFLŒCIO, or any other labor organization, orengage in concerted activities, or to discourage employ-ees from engaging in concerted activities.WE WILL NOT discharge or otherwise discriminateagainst you because you join, support, or assist the Un-ion, or any other labor organization, or engage in con-certed activities, or to discourage you from engaging inconcerted activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, within 14 days from the date of this Order,offer Joe Brumfield and Andrew Land immediate em-ployment in the same positions that they would have had,but for our unlawful discrimination against them or, if
those jobs no longer exist, to substantially equivalent
positions.WE WILL, within 14 days from the date of this Order,offer the employees listed below full reinstatement totheir former jobs or, if those positions no longer exist, to
substantially equivalent positions, without prejudice to
their seniority or other rights and privileges previously
enjoyed.Donald HuffSteve MontoneyMichael JesseeCharles E. DolenCharles E. Dolen Jr.Roger DamronGreg DamronTimothy D. KirkStephen R. ConleyLester MurrayJohn F. MooreWE WILL make the aforementioned discharged employ-ees and applicants Brumfield and Land, whole for anyloss of earnings and other benefits suffered as a result oftheir unlawful discharges and the unlawful refusals to
consider for employment and/or to hire, with interest. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4WE WILL, within 14 days from the date of this Order,remove from our files any references to the unlawfuldischarges of the employees named above and to the
unlawful refusals to consider for employment or to em-ploy, and within 3 days thereafter, WE WILL notify themin writing that this has been done and that the unlawfulconduct will not be used against them in any way.JAMES M. WARD, AN INDIVIDUAL D/B/A MID-SOUTH CONSTRUCTION